December 13, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 22-26, 32, and 37-38, the phrase "in particular" in claim 22, line 3, and claim 26, line 1, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 34, lines 1-2, “the spring strips” lacks antecedent basis.  The “spring strip” is not defined until claim 30 and is not defined in claim 29 from which claim 34 depends.  Also, in claim 34, “the spring mat” lacks antecedent basis.  The “spring mat” is not defined until claim 33.  The “spring mat” is not defined in claim 29 from which claim 34 depends.  

Regarding claim 37, the phrase "preferably circumferentially," renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The aforementioned problems render the claims vague and indefinite.   Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21, 26, 29, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al (U.S. Patent Application Publication No.  2011/0233976 A1).

    PNG
    media_image1.png
    231
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    152
    186
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    158
    202
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    152
    305
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    135
    200
    media_image5.png
    Greyscale

	As for claim 21, Hanson et al teach a modular furniture system for a variety of purposes comprising: 
at least one furniture base module consisting of a backrest element, a seat base module, two upholstery elements 170, 174 and a plurality of foot elements 120; wherein; the seat base module consists of at least two seat base elements (see Figures 15-16  above), wherein the seat base elements are preferably substantially identically designed, and are capable of being joined to one another to form a seat base module by means of at least one connecting means, preferably of complementary function, preferably without tools; the backrest element and the seat base module are capable of being connected and fastened by the foot elements without the use of tools (See Fig. 13), so that the furniture base module is capable of being packed ready for assembly in a shipping carton with low dimensions up to 120 cm x 60 cm x 60 cm, and with a reduced weight of less than 30 kg, wherein a combined length and girth of up to 360 cm can be maintained.
As for claim 26, Hanson et al teach that at least one, in particular a plurality, of recesses 160 to accommodate the foot elements is provided on a base side of the seat base module and/or on a base side of the backrest element, wherein the recesses are preferably formed in an edge region of the seat base module and/or of the backrest element.
As for claim 29, Hanson et al teach that at least one recess is formed on an upper side of the seat base element along a wall region to accommodate spring elements 300,320 for each upholstery element arranged on the seat base module (see Figures 11-12 and 21-22).
As for claim 32, Hanson et al teach that at least one seat base element of the seat base module comprises a framework structure, preferably with a spring characteristic, wherein the framework structure is preferably formed on a floor side of the seat base element (see Fig. 22).
As for claim 33, Hanson et al teach that each upholstery element is designed as a spring mat that is capable of being fastened to the seat base module and/or to the backrest element.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (U.S. Patent Application Publication No. 2011/0233976 A1) in view of Croom (U.S.  Patent No. 5,509,720).
Hanson et al teach the structure substantially as claimed but does not teach that the seat base element is capable of being plugged together and joined to form the seat base module in a functionally complementary manner by means of at least one pair, preferably two pairs, in particular several pairs of dovetail guides, wherein the dovetail guides are designed as the connecting means; wherein the at least one pair of dovetail guides comprises at least two pairs of the dovetail guides, the dovetail guides being formed in a wall region and/or in a base region of the seat base element.

    PNG
    media_image6.png
    294
    481
    media_image6.png
    Greyscale

However, Croom teaches the concept of a seat base element 12 that is capable of being plugged together and joined to form the seat base module in a functionally complementary manner by means of at least one pair, preferably two pairs, in particular several pairs of dovetail guides 22,24, wherein the dovetail guides are designed as the connecting means; wherein the at least one pair of dovetail guides is provided either in a wall region and/or in a base region of the seat base element.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (U.S. Patent Application Publication No. 2011/0233976 A1) in view of Wahl et al (U.S.  Patent No. 7,806,474 B2).
Hanson et al teach the structure substantially as claimed but does not teach that the foot elements that are arranged adjacent to one another and are capable of being connected to one another by means of at least one bracket element.

    PNG
    media_image7.png
    246
    313
    media_image7.png
    Greyscale

However, Wahl et al teaches the concept of foot elements 40 that are arranged adjacent to one another and are capable of being connected to one another by means of at least one bracket element 60 to be old; wherein each foot element consists of at least two shell parts that are capable of being plugged together and latched, wherein each shell part comprises an embedding receptacle 52 for an end region of the bracket element.  It would have been obvious and well within the level of ordinary skill in the art to modify or replace the foot element system, as taught by Hanson et al., to include foot elements that are connected to one another by means of at least one bracket element, as taught by Wahl et al, since it the foot element system disclosed by Wahl et al would  draw the seat base modules and the backrest elements toward one another for a tighter, more sturdier fit that would reduce play between the connected elements.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (U.S. Patent Application Publication No. 2011/0233976 A1) in view of Piretti (U.S.  Patent No. 3,944,281).
Hanson et al teach the structure substantially as claimed including mats 170 with pillows 104 inserted in cover 108 but does not teach that there are spring elements inserted into the spring mat.  However, Piretti teaches the concept of inserting springs into a spring mat as old (See the under the “Background/Summary” section of the specification where it reads “The present invention relates to a plurality of prefabricated modular members, ready to be used and each comprising an inner box-like rigid body, padded on its outer surfaces and covered by a lining and optionally including spring means……”, and later in the specification where it reads “About the assembly 5, 9 and 10 is applied a padding of sponge rubber or of foam plastic material 11 forming a sprung, soft layer which is then covered by a lining 12 made of fabric or of a sheet of synthetic material, natural or artificial leather or the like, which is fixed underneath the horizontal peripheral lower flange 6 over the recessed socle 7. If desired, springs or other suitable support means may also be included.  “ and “…..padded on its outer surfaces and covered by a lining and optionally including spring means”).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (U.S. Patent Application Publication No. 2011/0233976 A1) in view of Griffin (U.S.  Patent Application Publication No.2016/0022054 A1).
Hanson et al teach the structure substantially as claimed including upholstery elements 170 but does not teach that each upholstery element is designed in the form of a cushion cover with a lower opening, so that each upholstery element is capable of being stretched, without using tools, on the seat base module and/or on the backrest element.

    PNG
    media_image8.png
    127
    173
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    142
    182
    media_image9.png
    Greyscale

However, Griffin teaches the concept of an upholstery element is designed in the form of a cushion cover with a lower opening, so that the upholstery element is capable of being stretched, without using tools, on a seat base module and/or on a backrest element.  Such upholstery elements are well known in the art.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (U.S. Patent Application Publication No. 2011/0233976 A1) in view of STETTLER H et al. (DE 3634346 A).
Hanson et al teach the structure substantially as claimed but does not teach that the seat base module and/or the backrest element are of trapezoidal design, wherein the backrest element is capable of being fastened by the foot elements at least to a long side or to a short side of the seat base module.

    PNG
    media_image10.png
    155
    209
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    141
    166
    media_image11.png
    Greyscale

However, STETTLER H et al teach the concept of seat base modules and backrest elements having a trapezoidal design to be old.

Claims 30-31 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 37-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636